COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Timothy Dynell George v. The State of Texas

Appellate case number:      01-15-00128-CR

Trial court case number:    1431234

Trial court:                185th Judicial District Court of Harris County

        On June 23, 2015, this case was abated and remanded to the trial court to enter
written findings of fact and conclusions of law on the voluntariness of appellant’s
statements and admissions, if any, as required under Texas Code of Criminal Procedure
article 38.22, section 6, as well as whether any physical evidence seized from the
appellant was seized in violation of Texas Code of Criminal Procedure article 38.23. On
July 24, 2015, a compliant supplemental clerk’s record with the trial court’s findings of
fact and conclusions of law, signed on July 22, 2015, was filed in this Court.
Accordingly, we REINSTATE this case on this Court’s active docket.
       Furthermore, the June 23rd Order also stated that, because appellant had failed to
timely request or pay for the reporter’s record, this Court might require appellant to file
his brief after reinstatement without that record, and that this Court might consider and
decide those issues or points that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c)(2). Thus, appellant’s brief is ORDERED to be filed no later than
30 days from the date of this order. See id. at 38.6(a).
      Finally, the State’s appellee’s brief, if any, is ORDERED to be filed no later than
30 days from the filing of appellant’s brief. See at 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                                      for the Court

Date: August 11, 2015